DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-17 are currently pending.
Priority

    PNG
    media_image1.png
    143
    875
    media_image1.png
    Greyscale
(filing receipt dated 1/7/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, the Examiner notes that in the claims filed on 12/22/2020, claims 1, 6-8, 11, and 13 contain ranges that recite: about X to about Y.  While the specification filed on 12/22/2020 provides antecedent basis for these amendments, the disclosure of foreign priority document EP 19220141.6, filed on 12/30/2019, only supports the use of the “about” language with respect to the range defining the total molar amount of aminocarboxylic acid or its cyclic amide to the molar amount of the polyol of from about n:0.8 to about n:1.5, wherein n is the total number of hydroxyl groups on the polyol” (see claims 1 and 2).  See p. 2, line 32-p. 3, line 5 and p. 10, line 21-p. 11, line 4 of EP 19220141.6.   Further, as including the modifier “about” in the other instantly ranges is a broadening amendment and there is no support for such an amendment in the priority documents, any embodiments now in the claims that 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 14-17 in the reply filed on 9/2/2021 is acknowledged. Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claims 1, 5, and 14-16 are objected to because of the following informalities:  in line 5 of claim 1, the limitation “p-tetrahydrofuran” should be deleted and replaced by –poly tetrahydrofuran—as this is the term used to describe the limitation in all other claims (for example, see line 3 of claim 5).
In line 5 of claim 5, the indefinite article –a—should be inserted before the word “hydroxy”.  The same change should be made in claims 14-16.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the following limitation:

    PNG
    media_image2.png
    318
    944
    media_image2.png
    Greyscale
.
	Within the definition for “A” it is unclear if the options: p-tetrahydrofuran (assumed to be poly-tetrahydrofuran based on claims 5 and 14-16 and [0049 and 0052] of the specification as filed); erythritol; and ester of di- or tricarboxylic acids with ethylene or propylene glycol are i) options for variable A or ii) examples of compounds of formula (I).  For example, at least poly-tetrahydrofuran and erythritol appear to be fully defined polyol compounds already possessing at least two free hydroxy groups, wherein the ester is described in [0023] of the specification as filed and also appears to be a fully defined compound (further see [0021-0022] of the specification as filed regarding the limitations “wherein A can be optionally alkoxylated or reacted with hydroxycarboxylic acids”).  It is unclear what a compound of formula (I) would look like if either of these compounds was variable A, as it would appear that the –OH group of formula (I) would have to be bonded to an oxygen atom of an –OH group on said compounds to produce a peroxide, which does not appear to be the intended interpretation of the limitation.  
	All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3939200 (‘200, published on 2/17/1976, of record in the IDS filed on 12/22/2020).
‘200 teaches aliphatic acyl-containing amine hydrochlorides and processes for preparing and using said compounds (see whole document).  With particular regard to claims 1, 5, and 7, ‘200 teaches an example (see example 11 in col. 7) wherein glycine, a compound of instant formula (II) wherein m is 1 and R is H, is reacted with 1,6-hexanediol, a compound of instant formula (I) wherein A is a C6 linear saturated aliphatic group –(CH2)6-, in the presence of hydrogen chloride, a Bronsted-Lowry acid,  at a temperature of 145 C (which falls within the instantly claimed range and that of claim 7, see MPEP 2131.01(I)), wherein the total molar amount of glycine to the molar amount of the polyol is 1.00 mole glycine : 0.50 mole 1,6-hexanediol, which falls within the instantly claimed range, see MPEP 2131.01(I) (wherein 1,6-hexanediol has two hydroxyl groups such that n of claim 1 is 2 and the instantly claimed molar ratio of acid:polyol ranges from 2:0.8 to 2:1.5 or 1:0.4 to 1:0.75).  Example 11 further teaches that that the glycine and 1,6-hexanediol are fully mixed together before the hydrogen chloride is passed in the reaction (such that the Bronsted-Lowry acid is not added to the reaction mixture until 100% of the total of the 1,6-hexandiol and the glycine are dosed).  
With respect to claim 2, as discussed above, n is 2 and the claimed molar ratio of acid:polyol is 2:0.9 to 2:1.1 or 1:0.45 to 1:0.55.  Therefore the ratio of 1 mole glycine:0.50 mol 1,6-hexanediol in example 11 of ‘200 falls within the instantly claimed range.  See MPEP 2131.01(I).
With respect to claim 14, see discussion of claim 5 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3939200 (‘200, published on 2/17/1976, of record in the IDS filed on 12/22/2020).
Applicant Claims

    PNG
    media_image3.png
    423
    1049
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    462
    927
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    130
    958
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    257
    944
    media_image6.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
‘200 teaches aliphatic acyl-containing amine hydrochlorides and processes for preparing and using said compounds (see whole document, and amine and amine salt products of formulae (I)-(VI) in col. 1, line 44-col. 2, line 27 and claims).  ‘200 teaches that the process for producing the compounds comprises reacting an amino acid or lactam (compounds of instant formulae (II) and (III) respectively, see col. 4, lines 30-60) with a dihydroxy alcohol/polyol (a compound of instant formula (I), see col. 4, lines 20-claims 1, 5, and 7, ‘200 teaches an example (see example 11 in col. 7) wherein glycine, a compound of instant formula (II) wherein m is 1 and R is H, is reacted with 1,6-hexanediol, a compound of instant formula (I) wherein A is a C6 linear saturated aliphatic group –(CH2)6-, in the presence of hydrogen chloride, a Bronsted-Lowry acid,  at a temperature of 145 C (which falls within the instantly claimed range and that of claim 7, see MPEP 2131.01(I)), wherein the total molar amount of glycine to the molar amount of the polyol is 1.00 mole glycine : 0.50 mole 1,6-hexanediol, which falls within the instantly claimed range, see MPEP 2131.01(I) (wherein 1,6-hexanediol has two hydroxyl groups such that n is 2 and the molar ratio of acid:polyol ranges from 2:0.8 to 2:1.5 or 1:0.4 to 1:0.75).  Example 11 further teaches that that the glycine and 1,6-hexanediol are fully mixed together before the hydrogen chloride is passed in the reaction (such that the Bronsted-Lowry acid is not added to the reaction mixture until 100% of the total of the 1,6-hexandiol and the glycine are dosed).  
With respect to claim 2, as discussed above, n is 2 and the claimed molar ratio of acid:polyol is 2:0.9 to 2:1.1 or 1:0.45 to 1:0.55.  Therefore the ratio of 1 mole glycine:0.50 mol 1,6-hexanediol in example 11 of ‘200 falls within the instantly claimed range.  See MPEP 2131.01(I).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
claim 3, ‘200 teaches that amino acid may be used in the form of a lactam of instant formula (III), and specifically exemplifies 2-pyrrolidone, 2-piperidone, and -caprolactam (compounds of instant formula (III), wherein m is 3-5 respectively and R is H).  See col. 4, lines 41-47 and examples 6, 13, 18-20, and 22.
	With regard to claim 4, though ‘200 prefers the use of hydrochloric acid/hydrogen chloride as the strong acid, ‘200 also mentions that other inorganic strong acids may be used, including sulfuric and phosphoric acid, which would produce the compound of formulae (IV-VI) wherein X is sulfate or phosphate (see col. 2, lines 9-27, and col. 2, line 53-col. 3, line 7).
	With regard to claim 6, ‘200 teaches that a variety of polyols can be used (see col. 4, lines 20-29), wherein ethylene glycol is exemplified in example 12.   The boiling point of ethylene glycol is approximately 197C (as exemplified by https://pubchem.ncbi.nlm.nih.gov/compound/174#section=Boiling-Point&fullscreen=true, downloaded on 9/29/2021, wherein 1,2-ethanediol is a synonym for ethylene glycol), which falls within the instantly claimed range absent any evidence to the contrary.  Also see MPEP 2144.05.
	With regard to claim 8, example 11 of ’200 further teaches that the reaction includes 250 mL of 1,2,3-trichloropropane and sufficient benzene to maintain a good reflux rate at 145C.  However, as the amount of benzene is unknown, the wt% of the total amount of solvent cannot be calculated.  Nor does ‘200 provide a preferred wt% for the solvent in the reaction, only specifying that the reaction should be carried out in an inert liquid medium, which may or may not include a solvent (see col. 2, line 53-col. 3, line 27).  Further, the salts produced in the examples are easily separated from the prima facie obvious for the skilled artisan to optimize the amount of solvent used in the reaction based on the solubilities of the particular reactants used in the reaction and to minimize waste by not using a large excess of solvent.  Also see MPEP 2144.05(II).
	With respect to claims 9 and 17, ‘200 teaches that the reaction should be carried out in an inert liquid medium, which may or may not include a solvent and wherein the solvent can include tetramethylenesulfone, which is not aromatic and does not comprise halogens or alcohols units (see col. 2, line 53-col. 3, line 27).
	With respect to claims 14-16, see discussion of claim 5 above.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed process based on the teachings of ‘200 with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would have been motivated to employ a lactam instead of an amino acid, a different inorganic acid other than hydrochloric acid, a solvent, and/or one of the polyols instantly claimed in the exemplified reactions of ‘200 because as discussed in .

Claims 1-3, 5, 7, 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2019/110371 (WO ‘371, published on 6/13/2019).
Applicant Claims

    PNG
    media_image3.png
    423
    1049
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    462
    927
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    130
    958
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    257
    944
    media_image6.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
WO ‘371 teaches organic sulfonic acid salts of amino acid esters and a process for their preparation (see whole document).  With particular regard to claims 1 and 3, WO ‘371 teaches (see p. 3, line 23-p. 5, line 5; p. 6, line 14-p. 7, line 20; and claims) reacting at least one lactam with at least 3 carbon atoms in the lactam ring (a compound of instant formula (III), wherein m is at least 3, and wherein the examples teach the use of 2-pyrrolidone, 2-piperidone, and -caprolactam, wherein m is 3-5 respectively and R claim 7, see MPEP 2144.05) and that the molar ratio of lactam to hydroxyl groups of the polyol is 10 to 125 mol%, preferably 25 to 100 mol%, when a di- or polyalcohol is used (see p. 7, lines 22-29). Though the molar ratios are set forth for the two-step process (ie one in which steps (i) and (ii) of claim 1 of WO ‘371 are carried out separately) the “organic sulfonic amino acid salt of step (i)” is analogous to the lactam reagent of the one step process of WO ‘371 (p. 8, line 5-p. 9, line 8).  Also see p. 5, lines 24-28, wherein the organic sulfonic acid is preferably used in excess to the lactam. 
This range corresponds to a molar ratio of lactam : total hydroxyl groups of the polyol of 0.10:1 to 1.25:1.  If it is assumed a diol is used in the instantly claimed process (every 1 mol of hydroxy groups = 0.5 mole of polyol), then the molar ratio of lactam:polyol taught by WO ‘371 is 0.10:0.5 to 1.25:0.5 or 1:5 to 1:0.4.  Then if instant variable n is 2, the instantly claimed ratio of lactam:polyol is 2:0.8 to 2:1.5 or 1:0.4 to 1:0.75.  Therefore the molar ratio taught by WO ‘371 encompasses that instantly claimed (also see MPEP 2144.05).  
WO ‘371 additionally teaches that in the one step process, the organic sulfonic acid is added to the aqueous solution of the at least one lactam and the at least one alcohol comprising at least one hydroxyl group (see p. 8, lines 15-20 and examples 2-9, 13, and 14, which teach adding the acid to the mixture of lactam and alcohol).  This mode of addition appears to meet the instantly claimed limitation of “wherein the Bronsted-Lowry acid is not added to the reaction mixture until at least about 50% of the total of the polyol and the aminocarboxylic acid or its cyclic amide are dosed” as 100% of the polyol and lactam are dosed before the organic sulfonic acid is added.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claim 1, though there are no examples in WO ‘371 which employ a polyol, as discussed above, WO ‘371 clearly teaches that polyols of instant formula (I) are included within the purview of the disclosed reaction (see p. 6, line 29-p. 7, line 6).  Therefore employing a polyol in the process of WO ‘371 will predictably produce a compound of formula (I) on p. 9, wherein R3 bears another –O(C=O)R1-CH(NH3+)R2 group.
With respect to claim 2, as discussed above, if it is assumed that n is 2, then the claimed molar ratio of lactam:polyol is 2:0.9 to 2:1.1 or 1:0.45 to 1:0.55.  The range disclosed by WO ‘371 of lactam:polyol of 1:5 to 1:0.4, also encompasses this narrower range.  See MPEP 2144.05.
With respect to claims 5, 14, and 15, WO ‘371 teaches that diols and polyols having at least 8 carbon atoms can be employed in the reaction, which includes at least 1,8-octanediol and 1,10-decanediol (see p. 6, line 29-p. 7, line 6).  
claim 8, WO ‘371 teaches that water is used in the reaction as a solvent and that the concentration of the reagents in the water is from 50-95 wt% (see p. 8, lines 5-20), which overlaps with the instantly claimed concentration range for the solvent (>0 to 50 wt%).  See MPEP 2144.05.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed process based on the teachings of WO ‘371 with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would have been motivated to employ a polyol of instant formula (I) in the one step process of WO ‘371, because WO ‘371 explicitly suggests as much as long as the polyol has at least 8 carbon atoms.  See p. 6, line 29-p. 7, line 6 and full discussion of claim 1 above.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622